       Case 1:20-cv-00375-RP Document 29 Filed 03/05/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION

 AUDREY DUFF,                                §
    Plaintiff,                               §
                                             §
 v.                                          §       CAUSE NO. 1:20-CV-00375-RP
                                             §
 BETTY BEWLEY,                               §
     Defendant.                              §


               ORDER ON DEFENDANT’S MOTION TO COMPEL

       Defendant Betty Bewley recently filed an unopposed Motion to Compel Compliance

with a Third-Party Subpoena. A true and correct copy of that Motion was served on the third

party in question, Doug Duff, but he did not respond. As a result, the Court granted the
Motion to Compel.

       Given the above, IT IS HEREBY ORDERED that third party Doug Duff provide the

following documents to Defendant on or before March 12, 2021:

1.     All of his communications with Audrey Duff related to Betty Bewley from 2017 to
       the present.

2.     All of his communications with Audrey Duff related to this lawsuit, including
       communications related to the underlying state court lawsuit.

3.     All of his communications with Audrey Duff’s counsel, including but not limited to
       any lawyers at Grissom & Thompson, related to Betty Bewley from 2017 to the
       present.

4.     All of his communications with Audrey Duff’s counsel, including but not limited to
       any lawyers at Grissom & Thompson, related to the lawsuit, including
       communications related to the underlying state court lawsuit.

5.     All of his communications with any third party related to Betty Bewley from 2017
       to the present.

6.     All of Mr. Duff’s phone records reflecting text messages and/or calls with Audrey
       Duff from 2017 to the present.




                                             1
      Case 1:20-cv-00375-RP Document 29 Filed 03/05/21 Page 2 of 2




7.    All of Mr. Duff’s phone records reflecting calls and/or text messages with Audrey
      Duff’s counsel, including but not limited to any lawyers at Grissom & Thompson,
      from 2017 to the present.

8.    All documents and communications that reflect any allegation that Mr. Duff engaged
      in any sexual and/or inappropriate relationship with Audrey Duff.

9.    All communications exchanged between Mr. Duff and Audrey Duff regarding any
      text messages exchanged between Mr. Duff and Betty Bewley in May 2018.

10.   All communications exchanged with Audrey Duff or any other person regarding any
      false statements made by Betty Bewley about Audrey Duff.



              5th of ____________,
SIGNED on the ____     March       2021.



                                                 _________________________
                                                 HON. ROBERT PITMAN
                                                 U.S. DISTRICT JUDGE




                                          2
